Citation Nr: 0335157	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-15 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, 
Texas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
nursing home care administered from November 1993 through 
January 1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1961.  He died in March 1998.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Temple, Texas, 
which denied the appellant's claim of entitlement to payment 
or reimbursement for the cost of nursing home care 
administered to the veteran from November 1993 through 
January 1998.  The appellant subsequently perfected an appeal 
regarding that issue.  During that stage of the appeal, the 
VAMC issued a Statement of the Case (SOC) in April 2000.


REMAND

As noted, the appellant is seeking entitlement to payment or 
reimbursement for the cost of nursing home care administered 
to the veteran from November 1993 through January 1998.  She 
essentially contends that the veteran was admitted to the 
Indian Oaks Nursing Center for care as a result of 
difficulties caused by his service-connected subtotal 
gastrectomy.  The Temple VAMC, however, has denied the 
appellant's claim on the basis that the veteran was in fact 
admitted to that facility as a result of difficulties caused 
by non-service-connected dementia.

The Board notes that the veteran's medical records from the 
Indian Oaks Nursing Center are not currently associated with 
his Medical Administration Service (MAS) file.  Thus, we are 
unable to determine the reasons for the veteran's admission 
to that facility.  Accordingly, the Board finds that a remand 
of this case is necessary so that the Temple VAMC can obtain 
copies of those records and associate them with the veteran's 
MAS file.

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in October 2002, the appellant pointed to a letter 
from a private physician, Dr. C.H., in support of her claim.  
This letter was apparently submitted to a VA Regional Office 
in support of a claim of entitlement to special monthly 
compensation.  The Board finds that, because the appellant 
has referred to this letter in support of her claim, the 
Temple VAMC should obtain this letter and associate it with 
the veteran's MAS file.

Therefore, this case is remanded for the following action:

1.  The VAMC should make appropriate 
arrangements to obtain all medical records 
pertaining to the veteran from the Indian 
Oaks Nursing Center and associate them 
with his MAS file.  The VAMC should also 
make arrangements to obtain the letter 
from Dr. C.H., which was reportedly 
submitted to a VA Regional Office in 
support of a claim of entitlement to 
special monthly compensation.  

2.  The VAMC should re-adjudicate the 
issue of entitlement to payment or 
reimbursement for the cost of nursing home 
care administered to the veteran from 
November 1993 through January 1998.  If 
the benefit sought on appeal remains 
denied, the VAMC should issue an SSOC, and 
the appellant and her representative 
should be afforded time in which to 
respond.  The veteran's MAS file should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


